EXHIBIT 10.2

 

GOODWILL PROTECTION AGREEMENT

 

THIS GOODWILL PROTECTION AGREEMENT is made effective the 26th day of March,
2008, between APOTHECARYRX, LLC, an Oklahoma limited liability company (the
“Buyer”) and JEREMY AVANCE, an individual (the “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Pharmacy Purchase Agreement dated effective
March 24, 2008, (the “Purchase Agreement”) among the Buyer, the Seller and
Newt’s Discount Pharmacy, Inc., the Buyer purchased the Seller’s pharmacy
business located in Guthrie, Oklahoma (the “Business”) for a sum in excess of
$1,000,000.00;

 

WHEREAS, the Seller has operated the Business for numerous years during which
time the Seller has built a strong patronage which is the predicate on which the
Seller’s Business is based;

 

WHEREAS, the Seller has partnered with the owner of Professional Discount
Pharmacy located at 1900 N. Classen Blvd., Oklahoma City, OK 73106 (“PD
Pharmacy”) which pharmacy is also being purchased by the Buyer at the same time
as the Business; and

 

WHEREAS, to induce the Buyer to perform the Purchase Agreement and to protect
the goodwill purchased by the Buyer in the Business, the Seller has agreed to
execute, deliver and perform this Goodwill Protection Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             Noncompetition Covenant.  The Seller agrees as follows:

 

1.1.                              For the five (5) year period beginning on the
date of this Goodwill Protection Agreement, the Seller agrees that the Seller,
the Seller’s affiliates and any person receiving a portion of the Purchase Price
under the Purchase Agreement will not undertake any plan, program or effort
designed or intended to, directly or indirectly, contract or provide, solicit or
offer to prepare, dispense or sell at retail any pharmacy, prescription or over
the counter drugs or pharmaceuticals (the “Pharmacy Services”) to any person and
the family members of any person, or any entity and the affiliates of any
entity, who acquired Pharmacy Services within the past five (5) years from the
Business.

 

1.2.                              For the five (5) year period beginning on the
date of this Goodwill Protection Agreement, the Seller agrees that the Seller,
the Seller’s affiliates and any person receiving a portion of the Purchase Price
under the Purchase Agreement will not, directly or indirectly, conduct any
Pharmacy Business in Oklahoma County, Oklahoma or Logan County, Oklahoma.

 

--------------------------------------------------------------------------------


 

1.3.                              For the five (5) year period beginning on the
date of this Goodwill Protection Agreement, the Seller agrees that the Seller,
the Seller’s parents, subsidiaries, affiliates and shareholders and any person
receiving a portion of the Purchase Price under the Purchase Agreement will not,
directly or indirectly, conduct any Pharmacy Business within twenty (20) miles
of the location of the Business.

 

1.4.                              For the five (5) year period beginning on the
date of this Goodwill Protection Agreement, the Seller agrees that the Seller,
the Seller’s parents, subsidiaries, affiliates and shareholders and any person
receiving a portion of the Purchase Price under the Purchase Agreement will not,
directly or indirectly, conduct any Pharmacy Business within twenty (20) miles
of the location of the PD Pharmacy.

 

For purposes of this Goodwill Protection Agreement, the term “Pharmacy Business”
means:  owning, managing, operating, controlling, engaging in or being connected
with as a partner, investor, stockholder, creditor, guarantor, advisor,
employee, independent contractor or consultant, the business of offering,
soliciting, conducting or providing Pharmacy Services.  The Seller’s employment
with the Buyer will not violate the terms of this Agreement.

 

2.             Separate Covenants.  This Goodwill Protection Agreement will be
deemed to consist of a series of separate covenants independent from any
provision of the Purchase Agreement.  The Seller expressly agrees that the
character, duration and geographical scope of this Goodwill Protection Agreement
are reasonable in light of the circumstances as existing on the date of this
Goodwill Protection Agreement.  However, should a determination nonetheless be
made by a court of competent jurisdiction at a later date that the character,
duration or geographical scope of this Goodwill Protection Agreement is
unreasonable in light of the circumstances as then existing or existing at the
execution of this Goodwill Protection Agreement, then it is the intention and
the agreement of the Seller and the Buyer that this Goodwill Protection
Agreement be construed by the court and given effect in such a manner as to
impose only the restrictions on the conduct of the Seller which are reasonable
in light of the circumstances as then existing and as are necessary to assure
the Buyer of the intended benefit of this Goodwill Protection Agreement.  If, in
any judicial proceeding, a court refuses to enforce all of the separate
covenants deemed included herein because, taken together such covenants are more
extensive than necessary to assure the Buyer of the intended benefit of this
Goodwill Protection Agreement, it is expressly understood and agreed between the
parties that those covenants not to be enforced in such proceeding will, for the
purpose of such proceeding, be deemed eliminated from the provisions hereof.

 

3.             Periodic Payments.  As additional consideration for the Seller’s
execution, delivery and performance of this Goodwill Protection Agreement, the
Buyer agrees to pay to the Seller sixty (60) monthly payments each in the amount
of $1,666.66.  The monthly payments will commence on May 1, 2008, and be made on
the 1st day of each month thereafter through and including April 1, 2013.  Each
such payment will be sent by regular mail to the addresses provided under
Paragraph 6.1 of this Goodwill Protection Agreement.  The Buyer will be in
default if (i) a monthly payment is not delivered to the Seller within five
(5) days of its due date and (ii) such payment has not been delivered ten
(10) days after the Buyer’s receipt of notice of non-payment.

 

4.             Default by Seller.  If the Seller fails to perform any obligation
contained in this Goodwill Protection Agreement, the Purchase Agreement or any
instrument entered into in connection

 

2

--------------------------------------------------------------------------------


 

therewith, the Buyer will serve written notice to the Seller specifying the
nature of such default and demanding performance.  If such default has not been
cured within five (5) business days after receipt of such default notice, the
Buyer will be entitled to demand specific performance, suspend performance of
any obligation under this Goodwill Protection Agreement, the Purchase Agreement
or any instrument entered into in connection therewith, or exercise all remedies
available at law or in equity.  Given the nature of the Pharmacy Business, the
parties acknowledge and agree that the goodwill sold by the Seller and purchased
by the Buyer cannot be protected if the provisions of this Goodwill Protection
Agreement are not strictly enforced.  Accordingly, the parties acknowledge and
agree that if there is a breach by the Seller of the provisions of this Goodwill
Protection Agreement, money damages alone will not be adequate and the Buyer
will be entitled to an injunction restraining the Seller from violating the
provisions of this Goodwill Protection Agreement.  In addition to the foregoing
and any other remedies available to the Buyer, at law or in equity, in the event
the Seller is in default and the Buyer is diligently pursuing a judicial remedy,
the periods specified in paragraphs 1.1, 1.2 and 1.3 will be tolled until the
conclusion of the judicial action (the “Tolling Period”) and such periods will
be automatically extended by the number of days elapsed during the Tolling
Period.  The remedies provided by this Goodwill Protection Agreement are
cumulative and will not exclude any other remedy to which a party might be
entitled under this Goodwill Protection Agreement.  In the event, a party elects
to selectively and successively enforce such party’s rights under this Goodwill
Protection Agreement, such action will not be deemed a waiver or discharge of
any other remedy.

 

5.             Default by Buyer.  If the Buyer defaults in the payments under
this Agreement or the Promissory Note delivered to the Seller pursuant to the
Purchase Agreement, then (i) the Seller’s obligations under this Agreement will
immediately terminate, (ii) the remaining payments due under paragraph 3 will be
accelerated and will be immediately due and payable, and (iii) the Seller may
exercise all remedies available at law or in equity to collect the remaining
balance due.

 

6.             Miscellaneous.  It is further agreed as follows:

 

6.1.                              Notices.  Except as expressly provided herein,
any notice, demand or communication required or permitted to be given by any
provision of this Goodwill Protection Agreement will be in writing and will be
deemed to have been given and received when delivered personally or by
telefacsimile, or on the date following the day sent by overnight courier, or on
the third (3rd) business day after the same is sent by certified mail, postage
and charges prepaid, directed to the following addresses or to such other or
additional addresses as any party might designate by written notice to the other
parties:

 

To the Buyer:

ApothecaryRx, LLC

 

C/o Mr. Lewis P. Zeidner, President

 

5500 Wayzata Boulevard, Suite 210

 

Golden Valley, Minnesota 55416

 

Fax: (763) 647-1137

 

3

--------------------------------------------------------------------------------


 

With a copy to:

Michael Meleen, Esquire

 

Commercial Law Group, P.C.

 

210 Park Avenue, Suite 700

 

Oklahoma City, Oklahoma 73102

 

Fax: (405) 232-5553

 

 

To the Seller:

Jeremy Avance

 

102 W. Noble Avenue

 

Guthrie, Oklahoma 73044

 

Fax: (   )         

 

 

With a copy to:

Robert F. Morgan, Jr.

 

1900 NW Expressway, Suite 450

 

Oklahoma City, Oklahoma 73118

 

Fax: (405) 840-5183

 

6.2.                              Severability.  If any clause or provision of
this Goodwill Protection Agreement is illegal, invalid or unenforceable under
any present or future law, the remainder of this Goodwill Protection Agreement
will not be affected thereby.  It is the intention of the parties that if any
such provision is held to be illegal, invalid or unenforceable, there will be
added in lieu thereof a provision as similar in terms to such provisions as is
possible and to be legal, valid and enforceable.

 

6.3.                              Entire Agreement.  This Goodwill Protection
Agreement, together with the Purchase Agreement and the other instruments
executed in connection therewith, constitute the entire agreement between the
parties with respect to the subject matter hereof and there are no agreements,
understandings, warranties or representations except as set forth herein. 
Neither this Goodwill Protection Agreement nor any of the provisions hereof can
be changed, waived, discharged or terminated except by an instrument signed by
the party against whom enforcement of the change, waiver, discharge or
termination is sought.

 

6.4.                              Attorneys’ Fees.  If any party institutes an
action or proceeding against any other party relating to the provisions of this
Goodwill Protection Agreement, the party to such action or proceeding which does
not prevail will reimburse the prevailing party therein for the reasonable
expenses of attorneys’ fees and disbursements incurred by the prevailing party.

 

6.5.                              Waiver.  Waiver of performance of any
obligation or term contained in this Goodwill Protection Agreement by any party,
or waiver by one party of the other’s default hereunder will not operate as a
waiver of performance of any other obligation or term of this Goodwill
Protection Agreement or a future waiver of the same obligation or a waiver of
any future default.

 

6.6.                              Assignment.  The Buyer may assign all or any
portion of its rights hereunder to: (a) any other entity or person which at any
time controls or is under common control with the Buyer, or (b) any entity or
person which acquires all or any portion of the Business.

 

4

--------------------------------------------------------------------------------


 

6.7.                              Governing Law.  This Goodwill Protection
Agreement will be interpreted, construed and enforced in accordance with the
laws of the State of Oklahoma, regardless of any applicable principles of
conflicts of law.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO GOODWILL PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

 

/S/JEREMY AVANCE

 

JEREMY AVANCE, individually

 

 

 

(the “Seller”)

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO GOODWILL PROTECTION AGREEMENT

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective
the date first above written.

 

 

 

APOTHECARYRX, LLC,

 

an Oklahoma limited liability company

 

 

 

 

 

By

/S/LEWIS P. ZEIDNER

 

      Lewis P. Zeidner, President

 

--------------------------------------------------------------------------------